SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1279
CA 13-00586
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


TOM TRALA, PLAINTIFF-APPELLANT,

                      V                                          ORDER

DELTA SONIC CARWASH SYSTEMS, INC., DELTA
SONIC SALES & SERVICE, INC., DELTA SONIC CAR
WASH CORPORATION AND BENDERSON DEVELOPMENT
COMPANY, LLC, DEFENDANTS-RESPONDENTS.


LAW OFFICES OF EUGENE C. TENNEY, PLLC, BUFFALO (COURTNEY G. SCIME OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (MAURICE L. SYKES OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered September 19, 2012. The order denied the motion
of plaintiff to strike the answer of defendants.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on December 12, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court